COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Jay Baksa v. Rebecca McGuire

Appellate case number:      01-16-00337-CV

Trial court case number:    2013-73614B

Trial court:                152nd District Court of Harris County

       Appellant, Jay Baksa, timely filed his notice of appeal of a trial court judgment
signed on February 6, 2016. See TEX. R. APP. P. 25.1, 26.1. The clerk’s record was filed
on July 13, 2016, and the reporter’s record was filed on December 2, 2016. Accordingly,
appellant’s brief is due on January 2, 2017. See TEX. R. APP. P. 4.1(a), 34.1, 38.6(a).
       On November 23, 2016, Baksa filed a motion to extend the deadline to file the
appellant’s brief. The motion is dismissed as moot.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually      Acting for the Court

Date: _December 13, 2016_